Exhibit 10.2

EXECUTION VERSION

COLLATERAL MANAGEMENT AGREEMENT

Dated March 2, 2016

by and between

NEWSTAR COMMERCIAL LOAN FUNDING 2016-1 LLC,

as Issuer

and

NEWSTAR FINANCIAL, INC.,

as Collateral Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     1   

Section 2.

 

General Duties and Authority of the Collateral Manager

     6   

Section 3.

 

Purchase and Sale Transactions; Brokerage

     11   

Section 4.

 

Additional Activities of the Collateral Manager

     14   

Section 5.

 

Conflicts of Interest

     16   

Section 6.

 

Records; Confidentiality

     18   

Section 7.

 

Obligations of Collateral Manager

     19   

Section 8.

 

Compensation

     20   

Section 9.

 

Benefit of the Agreement

     22   

Section 10.

 

Limits of Collateral Manager Responsibility

     22   

Section 11.

 

No Joint Venture

     23   

Section 12.

 

Term; Termination

     24   

Section 13.

 

Assignments

     25   

Section 14.

 

Removal for Cause

     27   

Section 15.

 

Obligations of Resigning or Removed Collateral Manager

     29   

Section 16.

 

Representations and Warranties

     29   

Section 17.

 

Limited Recourse; No Petition

     32   

Section 18.

 

Notices

     33   

Section 19.

 

Binding Nature of Agreement; Successors and Assigns

     34   

Section 20.

 

Entire Agreement; Amendment

     35   

Section 21.

 

Governing Law

     35   

Section 22.

 

Submission to Jurisdiction

     35   

Section 23.

 

Waiver of Jury Trial

     35   

Section 24.

 

Conflict with the Indenture

     36   

Section 25.

 

Subordination; Assignment of Agreement

     36   

Section 26.

 

Indulgences Not Waivers

     36   

Section 27.

 

Costs and Expenses

     36   

Section 28.

 

Third Party Beneficiary

     37   

Section 29.

 

Titles Not to Affect Interpretation

     37   

Section 30.

 

Execution in Counterparts

     37   

Section 31.

 

Provisions Separable

     37   



--------------------------------------------------------------------------------

COLLATERAL MANAGEMENT AGREEMENT

THIS COLLATERAL MANAGEMENT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of March 2, 2016, is
entered into by and between NEWSTAR COMMERCIAL LOAN FUNDING 2016-1 LLC, a
Delaware limited liability company (the “Issuer”), and NEWSTAR FINANCIAL, INC.,
a Delaware corporation, as collateral manager (together with its successors and
permitted assigns, the “Collateral Manager”).

WITNESSETH:

WHEREAS, the Notes will be issued pursuant to an Indenture to be dated as of the
date hereof (the “Indenture”), between the Issuer and U.S. Bank National
Association, as trustee (the “Trustee”);

WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, all as set forth in the Indenture, to the Trustee as security for the
Issuer’s obligations under the Indenture;

WHEREAS, the Issuer desires to appoint NewStar Financial, Inc. as the Collateral
Manager to provide the services described herein and NewStar Financial, Inc.
desires to accept such appointment;

WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions.

(a) As used in this Agreement:

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

“Affiliate Transaction” shall have the meaning set forth in Section 5(a).

“Aggregate Collateral Management Fees” shall have the meaning set forth in
Section 8(a).

 

1



--------------------------------------------------------------------------------

“Aggregate Senior Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

“Aggregate Subordinate Collateral Management Fee” shall have the meaning set
forth in Section 8(a).

“Agreement” shall have the meaning set forth in the preamble.

“Cause” shall have the meaning set forth in Section 14(a).

“Client” shall mean, with respect to any specified Person, any Person or account
for which the specified Person provides investment management services or
investment advice. Solely for the purposes of this Agreement, the term “Client”
includes one or more direct or indirect wholly owned subsidiaries of the
Collateral Manager or of its affiliates which the Collateral Manager or such
affiliate treats as a proprietary account and not as a client for purposes of
the Advisers Act.

“Closing Date Assets” shall mean the Collateral Obligations acquired by the
Issuer on the Closing Date.

“Collateral Management Fees” shall have the meaning set forth in Section 8(a).

“Collateral Manager” shall have the meaning set forth in the preamble.

“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).

“Collateral Manager Information” shall mean the Collateral Manager Offering
Circular Information and any information in any amendment or supplement to the
Final Offering Circular that supplements or amends any of the Collateral Manager
Offering Circular Information.

“Collateral Manager Notes” shall mean any Notes owned by the Collateral Manager,
an Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control thereover.

“Collateral Manager Offering Circular Information” shall mean the information
concerning the Collateral Manager in the Final Offering Circular set forth under
the headings “Risk Factors—Risks Relating to the Collateral Manager”, “Risk
Factors—Relating to Certain Conflicts of Interest—Certain Conflicts of Interest
Relating to the Collateral Manager and its Affiliates”, and “The Collateral
Manager”.

“Collateral Manager Standard” shall mean the standard of care set forth in
Section 2(a).

“Collateral Principal Amount” shall mean, as of any date of determination, the
sum of (a) the Aggregate Principal Balance of the Collateral Obligations (other
than Defaulted Obligations except as otherwise expressly set forth herein or in
the other Transaction Documents) and (b)

 

2



--------------------------------------------------------------------------------

without duplication, the amounts on deposit in any Account (including Eligible
Investments therein) representing Principal Proceeds; provided that for purposes
of calculating the Concentration Limitations, Defaulted Obligations shall be
included in the Collateral Principal Amount with a Principal Balance equal to
the Defaulted Obligation Balance thereof.

“Cumulative Deferred Senior Management Fee” shall have the meaning set forth in
Section 8(a).

“Cumulative Deferred Subordinate Management Fee” shall have the meaning set
forth in Section 8(a).

“Current Deferred Senior Management Fee” shall have the meaning set forth in
Section 8(a).

“Current Deferred Subordinate Management Fee” shall have the meaning set forth
in Section 8(a).

“Expenses” shall have the meaning set forth in Section 10(b).

“Fee Basis Amount” shall mean, as of any date of determination, the sum of
(a) the Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest and Principal Financed Capitalized Interest.

“Final Offering Circular” shall mean the Final Offering Circular, dated as of
February 25, 2016, with respect to the Notes.

“Indemnified Party” shall have the meaning set forth in Section 10(b).

“Indenture” shall have the meaning set forth in the recitals hereto.

“Independent” shall mean, as to any Person, any other Person (including, in the
case of an accountant or lawyer, a firm of accountants or lawyers, and any
member thereof, or an investment bank and any member thereof) who (i) does not
have and is not committed to acquire any material direct or any material
indirect financial interest in such Person or in any Affiliate of such Person,
and (ii) is not connected with such Person as an officer, employee, promoter,
underwriter, voting trustee, partner, manager, director or Person performing
similar functions. “Independent” when used with respect to any accountant may
include an accountant who audits the books of such Person if in addition to
satisfying the criteria set forth above, the accountant is independent with
respect to such Person within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants.
For purposes of this definition, no manager, director or independent review
party of any Person will fail to be Independent solely because such Person acts
as an independent manager, independent director or independent review party
thereof or of any such Person’s affiliates. Any pricing service, certified
public accountant or legal counsel that is required to be Independent of another
Person under the Indenture must satisfy the criteria above with respect to the
Issuer, the Collateral Manager and their Affiliates.

 

3



--------------------------------------------------------------------------------

“Independent Review Party” shall have the meaning set forth in Section 5(b).

“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).

“Intercreditor Agreement” shall mean the Intercreditor and Concentration Account
Administration Agreement (Wachovia Deposit Account), dated as of February 15,
2007, by and among U.S. Bank National Association, as account custodian and as
secured party, Wachovia Capital Markets, LLC, as administrative agent of a
credit facility, NewStar Financial, Inc., as originator, as original servicer,
as collateral manager and as concentration account servicer, NewStar CP Funding
LLC, as seller under a credit facility, U.S. Bank National Association, as
trustee for various facilities, NewStar Trust 2005-1, as an issuer, NewStar
Short-Term Funding LLC, as a borrower, NewStar Credit Opportunities Funding I
Ltd., as seller under a credit facility, IXIS Financial Products Inc., as
administrative agent of a credit facility and as an investor agent, NewStar
Warehouse Funding 2005 LLC, as an issuer, NewStar Structured Finance
Opportunities, LLC, as an Issuer, NewStar Commercial Loan Trust 2006-1, as an
issuer, NewStar Concentration LLC, as account titleholder, each party that from
time to time executes and delivers a joinder thereto and Wachovia Bank, National
Association, as concentration account bank, as amended from time to time in
accordance with the terms thereof.

“Internal Policies” shall have the meaning set forth in Section 3(c).

“Issuer” shall have the meaning set forth in the preamble.

“Losses” shall have the meaning set forth in Section 10(b).

“Material Adverse Effect” shall mean, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition (other than
the performance of the Assets) or operations of the Issuer, taken as a whole,
(b) the validity or enforceability of the Indenture, this Agreement or the
Issuer’s Limited Liability Company Agreement or (c) the existence, perfection,
priority or enforceability of the Trustee’s lien on the Assets.

“Offering Circulars” shall mean, collectively, the Final Offering Circular and
the Preliminary Offering Circulars.

“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.

“Owner” shall mean, with respect to any Person, any direct or indirect
shareholder, member, partner or other equity or beneficial owner thereof.

“Preliminary Offering Circulars” shall mean (i) the Preliminary Offering
Circular, dated January 27, 2016, with respect to the Notes and (ii) the Second
Preliminary Offering Circular, dated February 11, 2016, with respect to the
Notes.

 

4



--------------------------------------------------------------------------------

“Registered Investment Adviser” shall mean a Person duly registered as an
investment adviser in accordance with and pursuant to Section 203 of the
Advisers Act.

“Related Person” shall mean, with respect to any Person, the owners of the
equity interests therein, directors, officers, employees, personnel, managers,
agents and professional advisors thereof.

“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director’s, officer’s or manager’s knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

“Section 28(e)” shall have the meaning set forth in Section 3(b).

“Senior Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

“Senior Collateral Management Fee Shortfall Amount” shall have the meaning set
forth in Section 8(a).

“Statement of Cause” shall have the meaning set forth in Section 14(a).

“Subordinate Collateral Management Fee” shall have the meaning set forth in
Section 8(a).

“Subordinate Collateral Management Fee Shortfall Amount” shall have the meaning
set forth in Section 8(a).

“Supermajority” shall mean, with respect to any Class of Notes, the holders of
at least 66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.

“Termination Notice” shall have the meaning set forth in Section 14(a).

“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation,
(i) selecting the Collateral Obligations and Eligible Investments to be
acquired, sold, terminated or otherwise disposed of by the Issuer,
(ii) investing and reinvesting the Assets, (iii) amending, waiving and/or taking
any other action commensurate with managing the Assets and (iv) instructing the
Trustee with respect to any acquisition, disposition or tender of, or Offer with
respect to, a Collateral Obligation, Equity Security, Eligible Investment or
other assets received in respect thereof in the open market or otherwise by the
Issuer.

“Trustee” shall have the meaning set forth in the recitals hereto.

 

5



--------------------------------------------------------------------------------

“Valuation” shall mean, with respect to any Collateral Obligation or Equity
Security, a recent (as determined by the Collateral Manager in its commercially
reasonable business judgment in accordance with the Collateral Manager Standard)
valuation of the fair market value of such Collateral Obligation or Equity
Security established by (i) reference to a third-party pricing service such as
LoanX or LPC or other service selected by the Collateral Manager in accordance
with the Collateral Manager Standard; provided that if a fair market value is
available from more than one pricing service, the highest such value so obtained
shall be used, or (ii) if data for such Collateral Obligation or Equity Security
is not available from such a pricing service, an analysis performed by a
nationally-recognized valuation firm to establish a fair market value of such
Collateral Obligation or Equity Security which reflects the price that would be
paid by a willing buyer to a willing seller of such Collateral Obligation or
Equity Security in an expedited sale on an arm’s-length basis.

(b) Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Indenture. The following rules apply
to the use of defined terms and the interpretation of this Agreement: (i) the
singular includes the plural and the plural includes the singular; (ii) “or” is
not exclusive (unless preceded by “either”) and “include” and “including” are
not limiting; (iii) unless the context otherwise requires, references to
agreements shall be deemed to mean and include such agreements as the same may
be amended, supplemented, waived and otherwise modified from time to time;
(iv) a reference to a law includes any amendment or modification to such law and
any rules or regulations issued thereunder or any law enacted in substitution or
replacement therefor; (v) a reference to a Person includes its successors and
assigns; (vi) a reference to a Section without further reference is to the
relevant Section of this Agreement; (vii) the headings of the Sections and
subsections are for convenience and shall not affect the meaning of this
Agreement; (viii) “writing”, “written” and comparable terms refer to printing,
typing, lithography and other shall mean of reproducing words in a visible form
(including telefacsimile and electronic mail); (ix) “hereof”, “herein”,
“hereunder” and comparable terms refer to the entire instrument in which such
terms are used and not to any particular article, section or other subdivision
thereof or attachment thereto; and (x) references to any gender include any
other gender, masculine, feminine or neuter, as the context requires.

Section 2. General Duties and Authority of the Collateral Manager.

(a) NewStar Financial, Inc. is hereby appointed as Collateral Manager of the
Issuer for the purpose of performing certain investment management functions
including, without limitation, supervising and directing the investment and
reinvestment of the Collateral Obligations and Eligible Investments and
performing certain administrative and advisory functions on behalf of the Issuer
in accordance with the applicable provisions of this Agreement, the Master Loan
Sale Agreement, and the Indenture, and NewStar Financial, Inc. hereby accepts
such appointment. The Collateral Manager will perform its obligations hereunder,
under the Master Loan Sale Agreement and under the Indenture with reasonable
care and in good faith, (i) using a degree of skill and attention no less than
that which the Collateral Manager exercises with respect to comparable assets
that it may manage for itself and its Clients and which is consistent with the
customary and usual collateral management practices that a prudent collateral
manager of national recognition in the United States would use to manage
comparable assets for

 

6



--------------------------------------------------------------------------------

its own account and for the account of others, and (ii) in accordance with the
Collateral Manager’s existing practices and procedures with respect to investing
in assets of the nature and character of the Assets. To the extent not
inconsistent with the foregoing, the Collateral Manager will follow its
customary standards, policies and procedures in performing its duties under this
Agreement, the Master Loan Sale Agreement and the Indenture.

(b) Subject to Section 2(a), Section 2(c)(i), Section 2(e), Section 5, Section 7
and Section 10 and to the applicable provisions of the Indenture, the Collateral
Manager shall, and is hereby authorized to:

(i) select the Collateral Obligations and Eligible Investments to be acquired,
sold, terminated or otherwise disposed of by the Issuer;

(ii) invest and reinvest the Assets as provided in the Indenture;

(iii) instruct the Trustee with respect to any acquisition, disposition or
tender of, or Offer with respect to, a Collateral Obligation, Equity Security,
Eligible Investment or other assets received in respect thereof in the open
market or otherwise by the Issuer; and

(iv) perform all other tasks and take all other actions that any of the
Indenture, the Master Loan Sale Agreement or this Agreement specify are to be
taken by the Collateral Manager.

The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture and the Master Loan Sale Agreement
in a manner which is consistent with the terms hereof and the applicable terms
of the Indenture and the Master Loan Sale Agreement. The Collateral Manager will
not be bound to comply with any supplement to the Indenture, however, until it
has received a copy of any such supplement from the Issuer or the Trustee and
unless the Collateral Manager has consented thereto, as provided in the
Indenture.

Notwithstanding anything to the contrary in this Section 2(b), none of the
services performed by the Collateral Manager shall result in or be construed as
resulting in an obligation to perform any of the following: (i) the Collateral
Manager acting repeatedly or continuously as an intermediary in securities for
the Issuer; (ii) the Collateral Manager providing investment banking services to
the Issuer; or (iii) the Collateral Manager having direct contact with, or
actively soliciting or finding, outside investors to invest in the Issuer.

(c) Subject to the provisions concerning its general duties and obligations as
set forth in paragraphs (a) and (b) above and the terms of the Indenture, the
Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Issuer:

(i) The Collateral Manager shall perform the investment-related duties and
functions (including, without limitation, the furnishing of Issuer Orders and
Responsible Officer’s certificates) as are expressly required hereunder and
under the Indenture with regard to acquisitions, sales or other dispositions of
Collateral Obligations, Equity Securities, Eligible Investments and other assets
permitted to be acquired or sold under, and subject to, the Indenture

 

7



--------------------------------------------------------------------------------

(including any proceeds received by way of Offers, workouts and restructurings
of assets owned by the Issuer) and shall comply with the requirements in the
Indenture. The Collateral Manager shall have no obligation to perform any other
duties other than as expressly specified herein, in the Indenture or in the
Master Loan Sale Agreement as applicable to it, and the Collateral Manager shall
be subject to no implicit obligations of any kind. The Issuer hereby irrevocably
(except as provided below) appoints the Collateral Manager as its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for in this Agreement, in the Indenture or in the Master Loan
Sale Agreement, including, without limitation, the following powers: (A) to give
or cause to be given any necessary receipts or acquittance for amounts collected
or received hereunder or thereunder, (B) to make or cause to be made all
necessary transfers of the Collateral Obligations, Equity Securities and
Eligible Investments in connection with any acquisition, sale, termination or
other disposition made pursuant hereto and the Indenture and the Master Loan
Sale Agreement, (C) to execute (under hand, under seal or as a deed) and deliver
or cause to be executed and delivered on behalf of the Issuer all necessary or
appropriate bills of sale, assignments, agreements and other instruments in
connection with any such acquisition, sale, termination or other disposition and
(D) to execute (under hand, under seal or as a deed) and deliver or cause to be
executed and delivered on behalf of the Issuer any consents, votes, proxies,
waivers, notices, amendments, modifications, agreements, instruments, orders or
other documents in connection with or pursuant to this Agreement, the Master
Loan Sale Agreement, or the Indenture relating to any Collateral Obligation,
Equity Security or Eligible Investment. The Issuer hereby ratifies and confirms
all that such attorney-in-fact (or any substitute) shall lawfully do hereunder
and pursuant hereto and authorizes such attorney-in-fact to exercise full
discretion and act for the Issuer in the same manner and with the same force and
effect as the members, managers or officers of the Issuer might or could do in
respect of the performance of such services, as well as in respect of all other
things the Collateral Manager deems necessary or incidental to the furtherance
or conduct of such services, subject in each case to the other terms of this
Agreement. The Issuer hereby authorizes such attorney-in-fact, in its sole
discretion (but subject to applicable law and the provisions of this Agreement
and the Indenture), to take all actions that it considers reasonably necessary
and appropriate in respect of the Assets, this Agreement, the Indenture and the
other Transaction Documents. Nevertheless, if so requested by the Collateral
Manager or by a purchaser of any Collateral Obligation or Eligible Investment,
the Issuer shall ratify and confirm any such sale, termination or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases, powers of attorney,
proxies, other orders and other instruments as may reasonably be designated in
any such request. Except as otherwise set forth and provided for herein, this
grant of power of attorney is coupled with an interest, and it shall survive and
not be affected by the subsequent dissolution or bankruptcy of the Issuer.
Notwithstanding anything herein to the contrary, the appointment herein of the
Collateral Manager as the Issuer’s agent and attorney-in-fact shall
automatically cease and terminate upon any termination of this Agreement or upon
the effective date of the appointment of a successor Collateral Manager
following the resignation of the Collateral Manager pursuant to Section 12 or
any removal of the Collateral Manager pursuant to Section 14. Each of the
Collateral Manager and the Issuer shall take such other actions, and furnish
such certificates, opinions and other documents, as may be reasonably requested
by the other party hereto in order to effectuate the purposes of this Agreement
and to facilitate compliance with applicable laws and regulations and the terms
of this Agreement, the Indenture and the Master Loan Sale Agreement.

 

8



--------------------------------------------------------------------------------

(ii) The Collateral Manager shall instruct the Issuer with respect to the
acquisition of Collateral Obligations by the Issuer in accordance with the
Indenture.

(iii) Pursuant to the terms of this Agreement and subject to any applicable
terms of the Indenture, the Collateral Manager shall monitor the Assets on
behalf of the Issuer on an ongoing basis and shall provide or cause to be
provided to the Issuer all reports, schedules and other data reasonably
available to the Collateral Manager that the Issuer is required to prepare and
deliver or cause to be prepared and delivered under the Indenture, in such forms
and containing such information required thereby, in reasonably sufficient time
for such required reports, schedules and data to be reviewed and delivered by or
on behalf of the Issuer to the parties entitled thereto under the Indenture. The
obligation of the Collateral Manager to furnish such reports, schedules and
other data is subject to the Collateral Manager’s timely receipt of necessary
information, reports, schedules and other data from the Person responsible for
the delivery or preparation thereof (including without limitation, Obligors of
the Collateral Obligations, the Rating Agencies and the Trustee) and to any
confidentiality restrictions with respect thereto. The Collateral Manager shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing reasonably believed by it to be genuine and to have been signed or
sent by a Person that the Collateral Manager has no reason to believe is not
duly authorized. The Collateral Manager also may rely upon any statement made to
it orally or by telephone and made by a Person the Collateral Manager has no
reason to believe is not duly authorized, and shall not incur any liability for
relying thereon. The Collateral Manager is entitled to rely on any other
information furnished to it by third parties that it reasonably believes in good
faith to be genuine.

(iv) The Collateral Manager, on behalf of the Issuer, shall be responsible for
obtaining, to the extent reasonably practicable and to the extent such
information is readily available to it, any information concerning whether a
Collateral Obligation is a Discount Obligation or has become a Defaulted
Obligation, a Credit Risk Obligation, a Current Pay Obligation or a Credit
Improved Obligation.

(v) The Collateral Manager may, subject to and in accordance with the Indenture,
as agent of the Issuer and on behalf of the Issuer, direct the Trustee to take
any of the following actions with respect to a Collateral Obligation, Equity
Security or Eligible Investment, as applicable:

(A) purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;

(B) retain such Collateral Obligation, Equity Security or Eligible Investment;

(C) sell or otherwise dispose of such Collateral Obligation, Equity Security or
Eligible Investment (including any assets received by way of Offers, workouts
and restructurings on assets owned by the Issuer) in the open market or
otherwise;

 

9



--------------------------------------------------------------------------------

(D) if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment;

(E) if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange or waiver;

(F) retain or dispose of any securities or other property (if other than cash)
received by the Issuer;

(G) waive any default with respect to any Defaulted Obligation;

(H) vote to accelerate the maturity of any Defaulted Obligation;

(I) participate in a committee or group formed by creditors of an issuer or a
borrower under a Collateral Obligation, Equity Security or Eligible Investment;

(J) after or in connection with the payment in full of all amounts owed under
the Notes and the termination without replacement of the Indenture or in
connection with any redemption of the Notes, advise the Issuer as to when, in
the view of the Collateral Manager, it would be in the best interest of the
Issuer to liquidate the Issuer’s investment portfolio (and, if applicable, after
discharge of the Indenture) and render such assistance as may be necessary or
required by the Issuer in connection with such liquidation or any actions
necessary to effectuate a redemption of the Notes;

(K) advise and assist the Issuer with respect to the valuation of the Assets, to
the extent required or permitted by the Indenture;

(L) provide strategic and financial planning (including advice on utilization of
assets), financial statements and other similar reports;

(M) negotiate, modify or amend any indebtedness of the Issuer as authorized by
the Indenture in connection with an additional issuance of Notes, a Refinancing,
or a Re-Pricing; and

(N) exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Documents of the Obligor or issuer of such Assets or the other documents
governing the terms of such Assets or take any other action consistent with the
terms of this Agreement or the Indenture which the Collateral Manager reasonably
determines to be in the best interests of the Issuer.

 

10



--------------------------------------------------------------------------------

(vi) The Collateral Manager may, upon request of the Issuer, retain accounting
(including tax accounting), tax, counsel and other professional services on
behalf of the Issuer as may be needed by the Issuer.

(vii) In connection with the acquisition of any Collateral Obligation by the
Issuer, the Collateral Manager shall prepare, on behalf of the Issuer, the
information required to be delivered to the Trustee pursuant to the Indenture.

(viii) Where the Collateral Manager executes on behalf of the Issuer an
agreement or instrument pursuant to which any security interest over any assets
of the Issuer is created or released, the Collateral Manager shall promptly give
written notice thereof to the Issuer and shall provide the Issuer with such
information and/or copy documentation in respect thereof as the Issuer may
reasonably require.

(d) In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Assets, the
Collateral Manager shall carry out any reasonable written directions of the
Issuer for the purpose of the Issuer’s compliance with its Organizational
Instruments and the Indenture; provided that such directions are not
inconsistent with any provision of this Agreement or the Indenture by which the
Collateral Manager is bound or prohibited by applicable law.

(e) In providing services hereunder, the Collateral Manager may, without the
consent of any Person, delegate to third parties (including without limitation
its affiliates) the duties assigned to the Collateral Manager under this
Agreement, and employ third parties (including without limitation its
affiliates) to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Issuer,
and to perform any of the Collateral Manager’s duties under this Agreement;
provided that the Collateral Manager shall not (i) delegate investment advice
responsibilities including, without limitation, asset selection, credit review
and the negotiation and determination of the acquisition price of a Collateral
Obligation, to non-affiliates or (ii) be relieved of any of its duties hereunder
regardless of the performance of any services by third parties, including
affiliates.

Section 3. Purchase and Sale Transactions; Brokerage.

(a) The Collateral Manager, subject to and in accordance with the Indenture and
the Master Loan Sale Agreement, as applicable, hereby agrees that it shall cause
any Transaction to be conducted on terms and conditions negotiated on an
arm’s-length basis (except as otherwise expressly required by the Indenture or
the Master Loan Sale Agreement) and in accordance with applicable law. Except as
expressly permitted under the Indenture, no Assets (other than any Delayed
Drawdown Collateral Obligations or Revolving Collateral Obligations) shall be
purchased if such Assets may give rise to any obligation or liability on the
Issuer’s part to the Obligor or issuer thereof to take any action or make any
payment other than at the Issuer’s option.

(b) To the extent required by applicable law, the Collateral Manager will seek
to obtain best execution (but shall have no obligation to obtain the lowest
price available) for all

 

11



--------------------------------------------------------------------------------

orders placed with respect to any Transaction, in a manner permitted by law and
in a manner it believes to be in the best interests of the Issuer. Subject to
the preceding sentence, the Collateral Manager may, in the allocation of
business, select brokers and/or dealers with whom to effect trades on behalf of
the Issuer and may open cash trading accounts with such brokers and dealers
(provided that none of the Assets may be credited to, held in or subject to the
lien of the broker or dealer with respect to any such account). In addition,
subject to the first sentence of this paragraph, the Collateral Manager may, in
the allocation of business, take into consideration research and other brokerage
services furnished to the Collateral Manager or its affiliates by brokers and
dealers which are not affiliates of the Collateral Manager; provided that the
Collateral Manager in good faith believes that the compensation for such
services rendered by such brokers and dealers complies with the requirements of
Section 28(e) of the Securities Exchange Act of 1934, as amended (“Section
28(e)”), or in the case of principal or fixed income transactions for which the
“safe harbor” of Section 28(e) is not available, the amount of the spread
charged is reasonable in relation to the value of the research and other
brokerage services provided. Such services may be used by the Collateral Manager
in connection with its other advisory activities or investment operations. The
Collateral Manager may aggregate sales and purchase orders placed with respect
to the Assets with similar orders being made simultaneously for itself, its
affiliates or other accounts managed by the Collateral Manager or by affiliates
of the Collateral Manager, if in the Collateral Manager’s reasonable judgment
such aggregation shall result in an overall economic benefit to the Issuer,
taking into consideration the advantageous selling or purchase price, brokerage
commission or other expenses, as well as the availability of such obligations or
securities on any other basis. In accounting for such aggregated order price,
commissions and other expenses may be apportioned on a weighted average basis.
The Issuer acknowledges and agrees that (i) the determination by the Collateral
Manager of any benefit to the Issuer will be subjective and will represent the
Collateral Manager’s evaluation at the time that the Issuer will be benefited by
relatively better purchase or sale prices, lower brokerage commissions, lower
transaction costs and expenses and beneficial timing of transactions or any
combination of any of these and/or other factors and (ii) the Collateral Manager
shall be fully protected with respect to any such determination to the extent
the Collateral Manager acts in accordance with the Collateral Manager Standard.

(c) The Collateral Manager may, from time to time, be presented with investment
opportunities that fall within the investment objectives of the Issuer, of the
Collateral Manager and its affiliates, of Clients of the Collateral Manager or
its affiliates and of Persons with whom the Collateral Manager has entered into
co-investment arrangements. In such circumstances, the Collateral Manager
expects to allocate such opportunities among the Collateral Manager, its
affiliates, Clients of the Collateral Manager or its affiliates and any other
Persons with whom the Collateral Manager has entered into any co-investment
arrangement, as applicable, in accordance with the allocation policy of the
Collateral Manager, as such policy may be amended from time to time, and on a
basis that the Collateral Manager determines in good faith is appropriate taking
into consideration such factors as any allocation and/or co-investment policy
agreed to with any such Persons, as applicable, and the contractual and legal
duties owed to such Persons, as applicable, the primary investment mandates of
each, the capital available to each, any restrictions on investment applicable
thereto, the sourcing of the transaction, the size of the transaction, the
amount of potential follow-on investing that may be required for such investment
and the other investments held by each, the relation of such opportunity to the
investment

 

12



--------------------------------------------------------------------------------

strategy thereof, reasons of portfolio balance, the remaining investment or
reinvestment period thereof and any other consideration deemed relevant by the
Collateral Manager in good faith. The Collateral Manager will seek to allocate
investment opportunities across the Persons for which such opportunities are
appropriate in a manner that is fair and equitable over time and consistent with
(1) its internal conflict of interest and allocation policies (as the same may
be amended from time to time, the “Internal Policies”), (2) any allocation
and/or co-investment policy or agreement entered into with any such Person, as
each may be amended from time to time, and (3) the requirements of applicable
law.

(d) The Collateral Manager may effect Transactions where the Collateral Manager
causes a Transaction to be effected between the Issuer and another Client of the
Collateral Manager or any of its affiliates at any time that the Collateral
Manager believes such Transaction to be fair to the Issuer and the other such
party involved. The Collateral Manager may direct the Issuer to acquire or
dispose of Collateral Obligations in trades between the Issuer and other Clients
of the Collateral Manager or its affiliates in accordance with applicable
contractual and regulatory requirements. In such case, the Collateral Manager
and such affiliates may have a potentially conflicting division of loyalties and
responsibilities regarding the Issuer and the other parties to such trade. Under
certain circumstances, the Collateral Manager and its affiliates may determine
that it is appropriate to avoid such conflicts by purchasing or selling a
Collateral Obligation at a fair value that has been calculated pursuant to the
Collateral Manager’s valuation procedures to another Client of the Collateral
Manager or such affiliates.

(e) The Collateral Manager may effect Transactions where the Issuer may invest
in loans and securities of Obligors or issuers in which the Collateral Manager
and/or its affiliates have a debt, equity or participation interest or may
acquire Collateral Obligations from the Collateral Manager or one of its
affiliates, in each case in accordance with applicable law, which may include,
(a) in connection with the Issuer’s purchase of Closing Date Assets on the
Closing Date, the Collateral Manager obtaining the consent and approval of or on
behalf of the Issuer by receiving the consent of the investors purchasing an
interest in the Notes on the Closing Date as described in the section in the
Final Offering Circular titled “Risk Factors—Relating to the Collateral
Obligations—Related Persons; Purchase Price of Closing Date Assets and Certain
Additional Collateral Obligations Prior to the Effective Date”, and (b) in
connection with the Issuer’s purchase of additional Collateral Obligations after
the Closing Date (other than the acquisition of any Collateral Obligation whose
acquisition by the Issuer is consented to by the investors as described in
clause (a)), the Collateral Manager, if required by applicable law or otherwise
at its discretion, obtaining the consent and approval thereto of the Issuer or
of the Independent Review Party, if any, on behalf of the Issuer, in either case
prior to engaging in any such transactions between the Issuer and the Collateral
Manager or its affiliates.

(f) In addition, in the future and with the prior blanket authorization of the
Issuer, which can be revoked at any time thereafter, the Collateral Manager may
enter into agency cross transactions where it or any of its Affiliates acts as
broker for the Issuer and for the other party to the transaction, to the extent
permitted under applicable law. To the extent that any such transactions are
Affiliate Transactions, the Collateral Manager shall if required by applicable
law and otherwise in its discretion may obtain the written consent to such
transaction of the Issuer or of the Independent Review Party appointed by the
Issuer, if any. However, the Issuer will be barred from acquiring debt assets
issued by Portfolio Companies.

(g) The Issuer acknowledges and agrees that the Collateral Manager or any of its
affiliates may acquire or sell Assets, for its own account or for the accounts
of its Clients, without either requiring or precluding the acquisition or sale
of such Assets for the account of the Issuer. Such investments may be the same
or different from those made on behalf of the Issuer. The Issuer acknowledges
that, subject to the provisions of the Indenture, the Collateral Manager and its
affiliates may enter into, for their own accounts or for the accounts of others,
credit default swaps relating to Obligors and issuers with respect to the
Collateral Obligations and Eligible Investments included in the Assets.

 

13



--------------------------------------------------------------------------------

Section 4. Additional Activities of the Collateral Manager.

Nothing herein shall prevent the Collateral Manager or any of its affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer, the Trustee, the Initial Purchaser, the Placement Agents, any Holder or
their respective Affiliates or any other Person or entity regardless of whether
such business is in competition with the Issuer or otherwise. Without prejudice
to the generality of the foregoing, partners, members, managers, shareholders,
directors, officers, employees and agents of the Collateral Manager, affiliates
of the Collateral Manager, and the Collateral Manager may:

(a) serve as managers or directors (whether supervisory or managing), officers,
employees, members, shareholders, partners, agents, nominees or signatories for
the Issuer or any affiliate thereof, or for any Obligor or issuer in respect of
any of the Collateral Obligations, Equity Securities or Eligible Investments or
any affiliate thereof, to the extent permitted by their respective
Organizational Instruments and Underlying Documents, as from time to time
amended, or by any resolutions duly adopted by or on behalf of Issuer, its
affiliates or any Obligor or issuer in respect of any of the Collateral
Obligations, Eligible Investments or Equity Securities (or any affiliate
thereof) pursuant to their respective Organizational Instruments or otherwise;

(b) receive fees for services of whatever nature, including, without limitation,
origination, closing, structuring and other fees, rendered to the Obligor or
issuer in respect of any of the Collateral Obligations, Eligible Investments or
Equity Securities or any affiliate thereof;

(c) be retained to provide services unrelated to this Agreement to the Issuer or
its affiliates and be paid therefor, on an arm’s-length basis;

(d) be a secured or unsecured creditor of, or hold a debt obligation of or
equity interest in, the Issuer or any affiliate thereof or any Obligor or issuer
of any Collateral Obligation, Eligible Investment or Equity Security or any
affiliate thereof;

(e) subject to any applicable provisions in Section 3 or Section 5, sell any
Collateral Obligation or Eligible Investment to, or purchase or acquire any
Collateral Obligation or Equity Security from, the Issuer while acting in the
capacity of principal or agent;

 

14



--------------------------------------------------------------------------------

(f) arrange, structure, originate or syndicate, act as a distributor of or make
a market in any Collateral Obligation, Equity Security or Eligible Investment;

(g) serve as a member of any “creditors’ board”, “creditors’ committee” or
similar creditor group with respect to any Collateral Obligation, Eligible
Investment or Equity Security; or

(h) act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser for Persons issuing securities backed by loans
and other assets similar to the Assets, collateralized loan obligation vehicles,
separately managed accounts, private funds or other pooled investment vehicles
and other similar investment vehicles owned in whole or in part by any of the
Collateral Manager, any affiliate thereof, any other Related Person or any
nonaffiliated third party.

As a result, such individuals and Persons may possess information relating to
Obligors and issuers of Collateral Obligations that is (a) not known to or
(b) known but restricted as to its use by the individuals at the Collateral
Manager responsible for monitoring the Collateral Obligations and performing the
other obligations of the Collateral Manager under this Agreement. Each of such
ownership and other relationships may result in securities laws restrictions on
transactions in such securities by the Issuer and otherwise create conflicts of
interest for the Issuer. The Issuer acknowledges and agrees that, in all such
instances, the Collateral Manager and its affiliates may in their discretion
make investment recommendations and decisions that may be the same as or
different from those made with respect to the Issuer’s investments and they have
no duty, in making or managing such investments, to act in a way that is
favorable to the Issuer.

The Issuer acknowledges that the Collateral Manager does not expect to maintain
information barriers with respect to confidential communications which restrict
the Collateral Manager from purchasing securities for itself, its affiliates or
its Clients. The officers, employees or affiliates of the Collateral Manager may
possess information relating to Obligors and issuers of Collateral Obligations
that is not known to the individuals at the Collateral Manager responsible for
monitoring the Collateral Obligations and performing the other obligations under
this Agreement. The Collateral Manager may from time to time come into
possession of material non-public information that limits the ability of the
Collateral Manager to effect a transaction for the Issuer, and the Issuer’s
investments may be constrained as a consequence of the Collateral Manager’s
inability to use such information for advisory purposes or otherwise to effect
transactions that otherwise may have been initiated on behalf of the Issuer.

The Collateral Manager in its discretion may not, or if required by applicable
law will not, direct the Trustee to acquire or sell Collateral Obligations,
Equity Securities or Eligible Investments issued by (i) Persons of which the
Collateral Manager, any of its affiliates or any of its officers, directors or
employees are directors or officers, (ii) Persons of which the Collateral
Manager, or any of its respective affiliates act as principal or (iii) Persons
about which the Collateral Manager or any of its affiliates have material
non-public information which the Collateral Manager deems would prohibit it from
advising as to the trading of such obligations or securities in accordance with
applicable law.

 

15



--------------------------------------------------------------------------------

It is understood that the Collateral Manager and any of its affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to those followed by the Collateral Manager with respect to the Assets and which
may own obligations or securities of the same class, or which are of the same
type, as the Collateral Obligations or the Eligible Investments or other
obligations or securities of the Obligors or issuers of the Collateral
Obligations or the Eligible Investments. The Collateral Manager will be free, in
its sole discretion, to make recommendations to others, or effect transactions
on behalf of itself or for others, which may be the same as or different from
those effected with respect to the Assets. Nothing in the Indenture or this
Agreement shall prevent the Collateral Manager or any of its affiliates, acting
either as principal or agent on behalf of others, from buying or selling, or
from recommending to or directing any other account to buy or sell, at any time,
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
directed by the Collateral Manager to be purchased or sold on behalf of the
Issuer. It is understood that, to the extent permitted by applicable law, the
Collateral Manager, its Owners, their affiliates or their respective Related
Persons or any member of their families or a Person or entity advised by the
Collateral Manager may have an interest in a particular transaction or in
obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
whose acquisition or sale the Collateral Manager may direct hereunder. If, in
light of market conditions and investment objectives, the Collateral Manager
determines that it would be advisable to purchase the same Collateral Obligation
both for the Issuer, the Collateral Manager, any of its affiliates, any Client
of the Collateral Manager or of its affiliates and any other Person with whom
the Collateral Manager has entered into any co-investment arrangement, as
applicable, the Collateral Manager will allocate such investment opportunities
across such Person for which such opportunities are appropriate consistent with
(i) its Internal Policies, (ii) any allocation and/or co-investment policy or
agreement entered into with any such Person, as applicable, as each may be
amended from time to time, and (iii) any applicable requirements of the Advisers
Act. The Issuer agrees that, in the course of managing the Collateral
Obligations held by the Issuer, the Collateral Manager may consider its
relationships with its Clients (including Obligors and issuers) and its
affiliates. The Collateral Manager may decline to make a particular investment
for the Issuer in view of such relationships.

The Issuer acknowledges and agrees that the Collateral Manager and its
affiliates may make and/or hold investments on behalf of themselves or on behalf
of their respective Clients in an Obligor’s or issuer’s obligations or
securities that may be pari passu, senior or junior in ranking to an investment
in such Obligor’s or issuer’s obligations or securities made and/or held by the
Issuer, or otherwise may have interests different from or adverse to those of
the Issuer and may consider such interests in the course of managing the
Collateral Obligations held by the Issuer.

Section 5. Conflicts of Interest.

(a) Subject to compliance with any applicable laws and regulations and subject
to this Agreement and the applicable provisions of the Master Loan Sale
Agreement and the Indenture, the Collateral Manager may direct the Trustee to
acquire a Collateral Obligation from, or sell a

 

16



--------------------------------------------------------------------------------

Collateral Obligation or Equity Security to, the Collateral Manager, any of its
affiliates or any Client of Collateral Manager or any of its affiliates for fair
market value (or as may be otherwise expressly required in the Transaction
Documents (but in no event for less than fair market value) in connection with
the repurchase or substitution of a Collateral Obligation by the Transferor
under the Master Loan Sale Agreement). Fair market value will be determined as
follows in connection with any sale by the Issuer to the Collateral Manager, an
Affiliate of the Collateral Manager, or an Affiliate of the Issuer: any
Collateral Obligation or Equity Security sold by the Issuer to an Affiliate
shall be sold at a price equal to the value determined either (i) by reference
to bids for such Collateral Obligation or Equity Security from three
unaffiliated loan market participants (or, if the Collateral Manager is unable
to obtain bids from three such participants, then such lesser number of
unaffiliated loan market participants from which the Collateral Manager can
obtain bids using efforts consistent with the Collateral Manager Standard), or
(ii) if the Collateral Manager is unable to obtain any bids for such Collateral
Obligation or Equity Security from an unaffiliated loan market participant, the
value determined as the bid side market value of such Collateral Obligation or
Equity Security either (A) as reasonably determined by the Collateral Manager
(so long as the Collateral Manager is a Registered Investment Adviser)
consistent with the Collateral Manager Standard, which value shall be consented
to by the Issuer through the Independent Review Party, if any, when required or
permitted pursuant to this Agreement and certified by the Collateral Manager to
the Trustee or (B) as determined by a Valuation obtained by the Collateral
Manager with respect thereto. The Collateral Manager shall if required by
applicable law and otherwise in its discretion may obtain the written consent of
the Issuer or of the Independent Review Party appointed by the Issuer, if any,
as provided herein if any such transaction requires the consent of the Issuer
under Section 206(3) of the Advisers Act (an “Affiliate Transaction”) or as may
be otherwise requested by the Collateral Manager. The Issuer acknowledges that
an affiliate of the Collateral Manager will hold or beneficially own all or a
portion of the outstanding Interests and certain Classes (or Class) of Notes,
that the Collateral Manager, its affiliates, or Clients of the Collateral
Manager or of its affiliates may acquire Notes or Interests and that any such
investment may give rise to conflicts of interest between the Collateral
Manager’s duties to the Issuer under this Agreement and such other interests. In
these and other circumstances, the interests of the Issuer and/or the Holders
with respect to matters as to which the Collateral Manager is advising the
Issuer may conflict with the interests of the Collateral Manager, its affiliates
or their respective Clients. The Issuer hereby acknowledges that various
potential and actual conflicts of interest may exist with respect to the
Collateral Manager as described herein, in any other Transaction Document or in
the Final Offering Circular; provided that nothing in this Section 5 shall be
construed as altering the duties of the Collateral Manager referred to in this
Agreement.

(b) The Issuer, at its option, may appoint an Independent third party to act on
behalf of the Issuer (such party, an “Independent Review Party”) with respect to
Affiliate Transactions or other actual or potential conflicts of interest
relating to the Collateral Manager, its affiliates and any other Related
Persons. Decisions of any Independent Review Party shall be binding on the
Collateral Manager, the Issuer, the Holders of the Notes and the beneficial
owners thereof and the Holders of the Interests.

(c) Any Independent Review Party (i) shall be an Independent Person selected by
the Issuer (or at the request of the Issuer, selected by the Collateral
Manager), (ii) when requested to

 

17



--------------------------------------------------------------------------------

do so by the Collateral Manager, shall be required to assess the potential
conflicts and merits of each applicable Affiliate Transaction and either grant
or withhold consent to such Affiliate Transaction in its sole judgment and
(iii) shall be Independent with respect to the Issuer, the Collateral Manager
and their respective Affiliates and not be (A) affiliated with the Issuer (other
than as a Holder or beneficial owner of a Note or as a passive investor in the
Issuer or an affiliate of the Issuer) or the Collateral Manager or (B) involved
in the daily management and control of the Issuer or the Collateral Manager.

(d) The Issuer (i) shall be responsible for any fees relating to the services
provided by any Independent Review Party and shall reimburse any Independent
Review Party for such Independent Review Party’s out-of-pocket expenses and
(ii) may indemnify such Independent Review Party to the maximum extent permitted
by law, subject to terms and conditions satisfactory to the Collateral Manager.

Section 6. Records; Confidentiality.

The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee and the Independent accountants
appointed by the Collateral Manager on behalf of the Issuer pursuant to Article
X of the Indenture at any time during normal business hours and upon not less
than three (3) Business Days’ prior notice. The Collateral Manager shall keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties (excluding any Holders of the Notes or Holders of the Interests)
except (a) with the prior written consent of the Issuer, (b) such information as
any Rating Agency shall reasonably request in connection with its rating of the
Notes or supplying credit ratings or estimates on any obligation included in the
Assets, (c) in connection with establishing trading or investment accounts or
otherwise in connection with effecting Transactions on behalf of the Issuer,
(d) as required by (i) applicable law, regulation, court order, or a request by
a governmental regulatory agency with jurisdiction over the Collateral Manager
or any of its affiliates, (ii) the rules or regulations of any self-regulating
organization, body or official having jurisdiction over the Collateral Manager
or any of its affiliates or (iii) the Irish Stock Exchange, (e) to its
professional advisors (including, without limitation, legal, tax and accounting
advisors), (f) such information as shall have been publicly disclosed other than
in known violation of this Agreement, the Master Loan Sale Agreement, or the
provisions of the Indenture or shall have been obtained by the Collateral
Manager on a non-confidential basis, (g) such information as is necessary or
appropriate to disclose so that the Collateral Manager may perform its duties
hereunder, under the Indenture or any other Transaction Document or (h) general
performance information which may be used by the Collateral Manager, its
affiliates or Owners in connection with their marketing activities.
Notwithstanding the foregoing, it is agreed that (i) the Collateral Manager may
disclose (1) that it is serving as collateral manager of the Issuer, (2) the
nature, aggregate principal amount and overall performance of the Issuer’s
Assets, (3) the amount of earnings on the Assets, and (4) such other information
about the Issuer, the Assets, the Notes and the Interests as is customarily
disclosed by managers of collateralized loan obligations, and (2) each of the
Collateral Manager’s respective employees, representatives or other agents may
disclose to any and all

 

18



--------------------------------------------------------------------------------

Persons, without limitation of any kind, the United States federal income tax
treatment and United States federal income tax structure of the transactions
contemplated by the Indenture, this Agreement and the related documents and all
materials of any kind (including opinions and other tax analyses) that are
provided to them relating to such United States federal income tax treatment and
United States income tax structure. For purposes of this Section 6, the Holders
of the Notes and the Holders of the Interests shall not be considered
“non-affiliated third parties.”

Section 7. Obligations of Collateral Manager.

In accordance with the Collateral Manager Standard, the Collateral Manager shall
take care to avoid taking any action that would (a) materially adversely affect
the status of the Issuer for purposes of United States federal or state law, or
other law applicable to the Issuer, (b) not be permitted by the Issuer’s
Organizational Instruments, copies of which the Collateral Manager acknowledges
the Issuer has provided to the Collateral Manager, (c) violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer, including, without limitation, actions which would violate any United
States federal, state or other applicable securities law that is known by the
Collateral Manager to be applicable to it and, in each case, the violation of
which would have a Material Adverse Effect on the Issuer or have a material
adverse effect on the ability of the Collateral Manager to perform its
obligations hereunder, (d) require registration of the Issuer or the pool of
Assets as an “investment company” under Section 8 of the 1940 Act, or
(e) knowingly and willfully adversely affect the interests of the Holders of the
Notes or the Holders of the Interests in the Assets in any material respect
(other than (i) as expressly permitted hereunder, under the Master Loan Sale
Agreement or under the Indenture or (ii) in connection with any action taken in
the ordinary course of business of the Collateral Manager in accordance with its
fiduciary duties to its Clients). If the Collateral Manager is directed by the
Issuer or the requisite Holders of the Notes or Holders of the Interests, as
applicable, to take any action which would, or could reasonably be expected to,
in each case in its reasonable business judgment, have any such consequences,
the Collateral Manager shall promptly notify the Issuer that such action would,
or could reasonably be expected to, in each case in its reasonable business
judgment, have one or more of the consequences set forth above and shall not
take such action unless the Issuer then requests the Collateral Manager to do so
and both a Majority of the Controlling Class and a Majority of the Interests
have consented thereto in writing. Notwithstanding any such request, the
Collateral Manager may, in its sole discretion, choose not to take such action
unless (1) arrangements satisfactory to it are made to insure or indemnify the
Collateral Manager, affiliates of the Collateral Manager and stockholders,
partners, members, managers, directors, officers or employees of the Collateral
Manager or such affiliates from any liability and expense it may incur as a
result of such action and (2) if the Collateral Manager so requests in respect
of a question of law, the Issuer delivers to the Collateral Manager an opinion
of counsel (from outside counsel satisfactory to the Collateral Manager) that
the action so requested does not violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer or over the
Collateral Manager. Neither the Collateral Manager, its affiliates, nor
stockholders, partners, members, managers, directors, officers or employees of
the Collateral Manager or of its affiliates shall be liable to the Issuer or any
other Person, except as provided in Section 10. Notwithstanding anything
contained in this Agreement to the contrary, any indemnification or insurance by
the Issuer provided for in this Section 7 or Section 10 shall be payable out of
the

 

19



--------------------------------------------------------------------------------

Assets in accordance with the Priority of Payments, and the Collateral Manager
may take into account such Priority of Payments in determining whether any
proposed indemnity arrangements contemplated by this Section 7 are satisfactory.

Section 8. Compensation.

(a) As compensation for its performance of its obligations as Collateral Manager
under this Agreement and the Indenture, the Collateral Manager will be entitled
to receive on each Payment Date (in accordance with the Priority of Payments)
(i) a fee, which will accrue quarterly in arrears on each Payment Date (prorated
for the related Interest Accrual Period), in an amount equal to 0.25% per annum
(calculated on the basis of the actual number of days in the applicable
Collection Period divided by 360) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date (the “Senior Collateral
Management Fee”), and (ii) a fee, which will accrue quarterly in arrears on each
Payment Date (prorated for the related Interest Accrual Period), in an amount
equal to 0.375% per annum (calculated on the basis of the actual number of days
in the applicable Collection Period divided by 360) of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date (the
“Subordinate Collateral Management Fee” and, together with the Senior Collateral
Management Fee, the “Collateral Management Fees”); provided that the Collateral
Management Fees due on any Payment Date shall not include any such fees (or any
portion thereof) that have been waived or deferred by the Collateral Manager
pursuant to this Section 8(a) or Section 8(b) of this Agreement no later than
the Determination Date immediately prior to such Payment Date. The Collateral
Management Fee will be payable on each Payment Date to the extent of the funds
available for such purpose in accordance with the Priority of Payments.

The Senior Collateral Management Fee is payable on each Payment Date only to the
extent that sufficient Interest Proceeds or Principal Proceeds are available in
accordance with the Priority of Payments. To the extent the Senior Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Senior Collateral Management Fee due on
such Payment Date (or the unpaid portion thereof, as applicable, the “Senior
Collateral Management Fee Shortfall Amount”) will be automatically deferred for
payment on the succeeding Payment Date, with interest, in accordance with the
Priority of Payments. Interest on Senior Collateral Management Fee Shortfall
Amounts shall accrue at LIBOR + 0.25% for the period beginning on the first
Payment Date on which the related Senior Collateral Management Fee was due (and
not paid) through the Payment Date on which such Senior Collateral Management
Fee Shortfall Amount (including accrued interest) is paid.

At the option of the Collateral Manager, by written notice to the Trustee, no
later than the Determination Date immediately prior to such Payment Date, on
each Payment Date, (i) all or a portion of the Senior Collateral Management Fee
or the Senior Collateral Management Fee Shortfall Amount (including accrued
interest) due and owing on such Payment Date may be deferred for payment on a
subsequent Payment Date, without interest (the “Current Deferred Senior
Management Fee”) and (ii) all or a portion of the previously deferred Senior
Collateral Management Fees or Senior Collateral Management Fee Shortfall Amounts
(including accrued interest) (collectively, the “Cumulative Deferred Senior
Management Fee”) may be declared due

 

20



--------------------------------------------------------------------------------

and payable and will be payable in accordance with the Priority of Payments. At
such time as the Notes are redeemed in whole in connection with an Optional
Redemption (other than a Refinancing) or a Tax Redemption, without duplication,
all accrued and unpaid Senior Collateral Management Fees, Current Deferred
Senior Management Fees, Cumulative Deferred Senior Management Fees and Senior
Collateral Management Fee Shortfall Amounts (collectively, the “Aggregate Senior
Collateral Management Fee”) shall be due and payable to the Collateral Manager.

The Subordinate Collateral Management Fee is payable on each Payment Date only
to the extent that sufficient Interest Proceeds or Principal Proceeds are
available in accordance with the Priority of Payments. To the extent the
Subordinate Collateral Management Fee is not paid on a Payment Date due to
insufficient Interest Proceeds or Principal Proceeds (and such fee was not
voluntarily deferred or waived by the Collateral Manager), the Subordinate
Collateral Management Fee due on such Payment Date (or the unpaid portion
thereof, as applicable, the “Subordinate Collateral Management Fee Shortfall
Amount”) will be automatically deferred for payment on the succeeding Payment
Date, with interest, in accordance with the Priority of Payments. Interest on
the Subordinate Collateral Management Fee Shortfall Amounts shall accrue at
LIBOR + 0.25% for the period beginning on the first Payment Date on which the
related Subordinate Collateral Management Fee was due (and not paid) through the
Payment Date on which such Subordinate Collateral Management Fee Shortfall
Amount (including accrued interest) is paid.

At the option of the Collateral Manager, by written notice to the Trustee, no
later than the Determination Date immediately prior to such Payment Date, on
each Payment Date, (i) all or a portion of the Subordinate Collateral Management
Fee or the Subordinate Collateral Management Fee Shortfall Amount (including
accrued interest) due and owing on such Payment Date may be deferred for payment
on a subsequent Payment Date, without interest (the “Current Deferred
Subordinate Management Fee”) and (ii) all or a portion of the previously
deferred Subordinate Collateral Management Fees or Subordinate Collateral
Management Fee Shortfall Amounts (including accrued interest) (collectively, the
“Cumulative Deferred Subordinate Management Fee”) may be declared due and
payable and will be payable in accordance with the Priority of Payments. At such
time as the Notes are redeemed in whole in connection with an Optional
Redemption (other than a Refinancing) or a Tax Redemption, without duplication,
all accrued and unpaid Subordinate Collateral Management Fees, Current Deferred
Subordinate Management Fees, Cumulative Deferred Subordinate Management Fees and
Subordinate Collateral Management Fee Shortfall Amounts (collectively, the
“Aggregate Subordinate Collateral Management Fee” and, together with the
Aggregate Senior Collateral Management Fee, the “Aggregate Collateral Management
Fees”) shall be due and payable to the Collateral Manager.

(b) The Collateral Manager may, in its sole discretion (but shall not be
obligated to), elect to waive all or any portion of the Collateral Management
Fees or the Aggregate Collateral Management Fees payable to the Collateral
Manager on any Payment Date. Any such election shall be made by the Collateral
Manager delivering written notice thereof to the Trustee no later than the
Determination Date immediately prior to such Payment Date. Any election to waive
the Collateral Management Fees or the Aggregate Collateral Management Fees may
also be made by written standing instructions to the Trustee; provided that such
standing instructions may be rescinded by the Collateral Manager at any time.

 

21



--------------------------------------------------------------------------------

(c) Except as otherwise set forth herein and in the Indenture, the Collateral
Manager will continue to serve as collateral manager under this Agreement
notwithstanding that the Collateral Manager will not have received amounts due
it under this Agreement because sufficient funds were not then available
hereunder to pay such amounts in accordance with the Priority of Payments.

(d) If this Agreement is terminated for any reason, or the Collateral Manager
resigns or is removed, (i) Collateral Management Fees calculated as provided in
Section 8(a) shall be prorated for any partial period elapsing from the last
Payment Date on which such Collateral Manager received the Collateral Management
Fees to the effective date of such termination, resignation or removal and
(ii) any unpaid Cumulative Deferred Senior Management Fees or Cumulative
Deferred Subordinate Management Fees shall be determined as of the effective
date of such termination, resignation or removal and, in each case, shall be due
and payable on each Payment Date following the effective date of such
termination, resignation or removal in accordance with the Priority of Payments
until paid in full. Otherwise, such Collateral Manager shall not be entitled to
any further compensation for further services but shall be entitled to receive
any expense reimbursement accrued to the effective date of termination,
resignation or removal and any indemnity amounts owing (or that may become
owing) under this Agreement. Any Aggregate Collateral Management Fees, expense
reimbursement and indemnities owed to such Collateral Manager or owed to any
successor Collateral Manager on any Payment Date shall be paid pro rata based on
the amount thereof then owing to each such Person, subject to the Priority of
Payments.

Section 9. Benefit of the Agreement.

The Collateral Manager shall perform its obligations hereunder, under the Master
Loan Sale Agreement and under the Indenture in accordance with the terms of this
Agreement and the terms of the Master Loan Sale Agreement and the Indenture
applicable to it. The Collateral Manager agrees and consents to the provisions
contained in Section 15.1(f) of the Indenture. In addition, the Collateral
Manager acknowledges the pledge under the granting clause of the Indenture.

Section 10. Limits of Collateral Manager Responsibility.

(a) None of the Collateral Manager, its affiliates, its Owners or their
respective Related Persons nor any Independent Review Party assumes any
responsibility under this Agreement other than the Collateral Manager assumes
responsibility to render the services required to be performed by it hereunder,
and under the terms of the Indenture and the Master Loan Sale Agreement
applicable to it. The Collateral Manager shall not be responsible for any action
or inaction of the Issuer or the Trustee in following or declining to follow any
advice, recommendation or direction of the Collateral Manager including as set
forth in Section 7. The Indemnified Parties (as defined below) shall not be
liable to the Issuer, the Trustee, any Holder of Notes, any Holder of Interests,
the Initial Purchaser, the Placement Agents, any of their

 

22



--------------------------------------------------------------------------------

respective affiliates, Owners or Related Persons or any other Persons for any
act, omission, error of judgment, mistake of law, or for any claim, loss,
liability, damage, judgment, assessment, settlement, cost, or other expense
(including attorneys’ fees and expenses and court costs) arising out of any
investment, or for any other act or omission in the performance of the
Collateral Manager’s obligations under or in connection with this Agreement or
the terms of any other Transaction Document applicable to the Collateral
Manager, incurred as a result of actions taken or recommended or for any
omissions of the Collateral Manager, or for any decrease in the value of the
Assets, except the Collateral Manager shall be liable (i) by reason of acts or
omissions constituting bad faith, willful misconduct or gross negligence in the
performance of its duties hereunder and under the terms of the Indenture or
(ii) with respect to the Collateral Manager Information, as of the date made,
containing any untrue statement of a material fact or omitting to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (the preceding clauses
(i) and (ii) collectively referred to for purposes of this Section 10 as
“Collateral Manager Breaches”). The Collateral Manager shall not be liable for
any consequential, punitive, exemplary or treble damages or lost profits
hereunder or under the Indenture. Nothing contained herein shall be deemed to
waive any liability which cannot be waived under applicable state or federal law
or any rules or regulations adopted thereunder.

(b) The Issuer shall indemnify and hold harmless the Collateral Manager, its
affiliates and Owners and their respective Related Persons and the Independent
Review Party, if any, (each, an “Indemnified Party”) from and against any and
all losses, claims, damages, judgments, assessments, costs or other liabilities
(collectively, “Losses”) and will promptly reimburse each such Indemnified Party
for all reasonable fees and expenses incurred by an Indemnified Party with
respect thereto (including reasonable fees and expenses of counsel)
(collectively, “Expenses”) arising out of or in connection with the issuance of
the Notes (including, without limitation, any untrue statement of material fact
contained in the Offering Circulars, or omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, other
than Collateral Manager Information), the transactions contemplated by the
Offering Circulars, the Indenture or this Agreement and any acts or omissions of
any such Indemnified Party; provided that such Indemnified Party shall not be
indemnified for any Losses or Expenses incurred as a result of any Collateral
Manager Breach. Notwithstanding anything contained herein to the contrary, the
obligations of the Issuer under this Section 10 to indemnify any Indemnified
Party for any Losses or Expenses are non-recourse obligations of the Issuer
payable solely out of the Assets in accordance with the Priority of Payments.

Section 11. No Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer. It is acknowledged that neither the Collateral Manager nor any of
its affiliates has provided or shall provide any tax, accounting or legal advice
or assistance to the Issuer or any other Person in connection with the
transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

Section 12. Term; Termination.

(a) This Agreement shall commence as of the date first set forth above and shall
continue in force until the first of the following occurs: (i) the final
liquidation of the Assets and the final distribution of the proceeds of such
liquidation to the Holders of the Notes and the Holders of the Interests,
(ii) the payment in full of the Notes and the satisfaction and discharge of the
Indenture in accordance with its terms or (iii) the early termination of this
Agreement with respect to the Collateral Manager in accordance with
Section 12(c), in connection with the resignation of such Collateral Manager
pursuant to Section 12(b) or in connection with the removal of such Collateral
Manager pursuant to Section 14.

(b) Subject only to clause (c) below, the Collateral Manager may resign upon
ninety (90) days’ prior written notice to the Issuer (or such shorter notice as
is acceptable to the Issuer), the Holders and the Trustee; provided that the
Collateral Manager shall have the right to resign immediately upon the
effectiveness of any material change in applicable law or regulations which
renders the performance by the Collateral Manager of its duties hereunder or
under the Indenture to be a violation of such law or regulation.

(c) Notwithstanding the provisions of clause (b) above, no resignation or
removal of the Collateral Manager or termination of this Agreement with respect
to such Collateral Manager in connection with such resignation or removal shall
be effective until the date as of which a successor Collateral Manager shall
have been appointed in accordance with Section 12(d) or Section 12(e) and shall
have accepted all of the Collateral Manager’s duties and obligations pursuant to
this Agreement in writing (an “Instrument of Acceptance”) and shall have assumed
such duties and obligations.

(d) Promptly after notice of any removal under Section 14 or any resignation of
the Collateral Manager that is to take place while any of the Notes are
Outstanding, the Issuer shall transmit copies of such notice to the Trustee
(which shall forward a copy of such notice to the Holders) and each Rating
Agency and shall appoint a successor Collateral Manager, at the direction of a
Majority of the Interests, which (i) has demonstrated an ability to
professionally and competently perform duties similar to those imposed upon the
Collateral Manager hereunder, (ii) is legally qualified and has the capacity to
assume all of the responsibilities, duties and obligations of the Collateral
Manager hereunder and under the applicable terms of the Indenture, (iii) does
not cause or result in the Issuer becoming, or require the pool of Assets to be
registered as, an investment company under the 1940 Act, (iv) with respect to
which the Global Rating Agency Condition has been satisfied and (v) has been
approved by a Majority of the Controlling Class.

(e) If (i) a Majority of the Interests fails to nominate a successor within
thirty (30) days of initial notice of the resignation or removal of the
Collateral Manager or (ii) a Majority of the Controlling Class does not approve
the proposed successor nominated by the Holders of the Interests within twenty
(20) days of the date of the notice of such nomination, then a Majority of

 

24



--------------------------------------------------------------------------------

the Controlling Class shall, within sixty (60) days of the failure described in
clauses (i) or (ii) of this sentence, as the case may be, nominate a successor
Collateral Manager that meets the criteria set forth in Section 12(d). If a
Majority of the Interests approves such Controlling Class nominee, such nominee
shall become the Collateral Manager. If no successor Collateral Manager is
appointed within ninety (90) days (or, in the event of a change in applicable
law or regulation which renders the performance by the Collateral Manager of its
duties under this Agreement or the Indenture to be a violation of such law or
regulation, within thirty (30) days) following the termination or resignation of
the Collateral Manager, any of the Collateral Manager, a Majority of the
Interests and a Majority of the Controlling Class shall have the right to
petition a court of competent jurisdiction to appoint a successor Collateral
Manager, in any such case whose appointment shall become effective after such
successor has accepted its appointment and without the consent of any Holder of
any Note or any Holder of any Interest.

(f) The successor Collateral Manager shall be entitled to the Collateral
Management Fees set forth in Section 8(a) (except such portion of the Collateral
Management Fees due and payable to the former Collateral Manager as set forth in
Section 8(d)) and no compensation payable to such successor Collateral Manager
shall be greater than as set forth in Section 8(a) without the prior written
consent of 100% of the Holders of each Class of Notes, including Collateral
Manager Notes, and of 100% of the Holders of the Interests. Upon the later of
the expiration of the applicable notice periods with respect to termination
specified in this Section 12 or in Section 14 and the acceptance of its
appointment hereunder by the successor Collateral Manager, all authority and
power of the Collateral Manager hereunder, whether with respect to the Assets or
otherwise, shall automatically and without action by any Person or entity pass
to and be vested in the successor Collateral Manager. The Issuer, the Trustee
and the successor Collateral Manager shall take such action (or the Issuer shall
cause the outgoing Collateral Manager to take such action) consistent with this
Agreement and as shall be necessary to effect any such succession.

(g) If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (h) below.

(h) Sections 6, 10, 15, 17, 21, 22, 23 and 25 shall survive any termination of
this Agreement pursuant to this Section 12 or Section 14.

Section 13. Assignments.

(a) Except as otherwise provided in this Section 13, the Collateral Manager may
not assign or delegate (except as provided in Section 2(e)) its rights or
responsibilities under this Agreement without (i) satisfaction of the Global
Rating Agency Condition with respect thereto and (ii) obtaining the consent of
the Issuer and the consent of a Majority of the Controlling Class and a Majority
of the Interests (voting separately). The Collateral Manager shall not be
required to obtain such consents or satisfy such condition with respect to a
change of control transaction that is deemed to be an assignment within the
meaning of Section 202(a)(1) of the Advisers Act at the time of any such
transaction; provided that, if the Collateral Manager is a Registered Investment
Adviser, the Collateral Manager shall if required by applicable law and
otherwise in

 

25



--------------------------------------------------------------------------------

its discretion may obtain the consent of the Issuer or of the Independent Review
Party, if any, on behalf of the Issuer, in a manner consistent with SEC Staff
interpretations of Section 205(a)(2) of the Advisers Act, to any such
transaction. For the avoidance of doubt, consent by the Issuer or by any
Independent Review Party shall be presumed to be granted should the Issuer or
such Independent Review Party fail to object within a reasonable period
following appropriate notice by the Collateral Manager of an actual, potential
or intended change of control transaction.

(b) The Collateral Manager may without satisfaction of the Global Rating Agency
Condition, without obtaining the consent of any Holder and, so long as such
assignment does not constitute an “assignment” for purposes of Section 205(a)(2)
of the Advisers Act during such time as the Collateral Manager is a Registered
Investment Adviser, without obtaining the prior consent of the Issuer or of the
Independent Review Party, if any, on behalf of the Issuer if such consent is not
then required by applicable law, (1) assign any of its rights or obligations
under this Agreement to an Affiliate; provided that such Affiliate (i) has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager pursuant to this Agreement,
(ii) has the legal right and capacity to act as Collateral Manager under this
Agreement, and (iii) shall not cause the Issuer or the pool of Assets to become
required to register under the provisions of the 1940 Act or (2) enter into (or
have its parent, if any, enter into) any consolidation or amalgamation with, or
merger with or into, conversion, or transfer of all or substantially all of its
assets to, another entity; provided that, at the time of such consolidation,
amalgamation, merger, conversion or transfer the resulting, surviving or
transferee entity assumes all the obligations of the Collateral Manager under
this Agreement generally and the other entity has substantially the same
investment personnel managing the Issuer’s Assets; provided, further, that such
action does not cause the Issuer to be subject to tax in any jurisdiction;
provided, further, that the Collateral Manager shall deliver prior notice to the
Rating Agencies of any assignment or other action made pursuant to this
sentence. Upon the execution and delivery of any such assignment by the
assignee, the Collateral Manager will be released from further obligations
pursuant to this Agreement except with respect to its obligations and agreements
arising under Section 10, 12(g), 17, 21 through 23, and 25 in respect of acts or
omissions occurring prior to such assignment and except with respect to its
obligations under Section 15 after such assignment.

(c) This Agreement shall not be assigned by the Issuer without (i) the prior
written consent of (A) the Collateral Manager, (B) a Majority of the Interests
and (C) a Majority of each Class of Notes (voting separately) and
(ii) satisfaction of the Global Rating Agency Condition, except in the case of
assignment by the Issuer (1) to an entity which is a successor to the Issuer
permitted under the Indenture, in which case such successor entity shall be
bound hereunder and by the terms of said assignment in the same manner as the
Issuer is bound hereunder or (2) to the Trustee as contemplated by the granting
clause of the Indenture. The Issuer has assigned its rights, title and interest
in (but not its obligations under) this Agreement to the Trustee pursuant to the
Indenture; and the Collateral Manager by its signature below agrees to, and
acknowledges, such assignment. Upon assignment by the Issuer, the Issuer shall
use reasonable efforts to cause such assignee to execute and deliver to the
Collateral Manager such documents as the Collateral Manager shall consider
reasonably necessary to effect fully such assignment.

(d) The Issuer shall provide the Rating Agencies and the Trustee (who shall
provide a copy of such notice to the Controlling Class) with notice of any
assignment pursuant to this Section 13.

 

26



--------------------------------------------------------------------------------

Section 14. Removal for Cause.

(a) The Collateral Manager may be removed for Cause upon ten (10) Business Days’
prior written notice by the Issuer (“Termination Notice”) at the direction of a
Supermajority of the Controlling Class. Simultaneous with its direction to the
Issuer to remove the Collateral Manager for Cause, a Supermajority of the
Controlling Class shall give to the Issuer a written statement setting forth the
reason for such removal (“Statement of Cause”). The Issuer shall deliver to the
Trustee (who shall deliver a copy of such notice to the Holders) a copy of the
Termination Notice and the Statement of Cause within five (5) Business Days of
receipt. No such removal shall be effective (A) until the date as of which a
successor Collateral Manager shall have been appointed in accordance with
Sections 12(d) and (e) and delivered an Instrument of Acceptance to the Issuer
and the removed Collateral Manager and the successor Collateral Manager shall
have effectively assumed all of the Collateral Manager’s duties and obligations
and (B) unless the Statement of Cause has been delivered to the Issuer as set
forth in this Section 14(a). “Cause” shall mean any of the following:

(i) the Collateral Manager shall willfully and intentionally violate or breach
any material provision of this Agreement or the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or interpretation of
instructions);

(ii) the Collateral Manager shall breach any provision of this Agreement or any
terms of the Indenture applicable to it (other than as covered by clause (i) and
it being understood that failure to meet any Concentration Limitation,
Collateral Quality Test or Coverage Test is not a breach for purposes of this
clause (ii)), which breach would reasonably be expected to have a material
adverse effect on any Class of Noteholders and shall not cure such breach (if
capable of being cured) within thirty (30) days after the earlier to occur of a
Responsible Officer of the Collateral Manager receiving notice or having actual
knowledge of such breach, unless, if such breach is remediable, the Collateral
Manager has taken action commencing the cure thereof within such thirty (30) day
period that the Collateral Manager believes in good faith will remedy such
breach within sixty (60) days after the earlier to occur of a Responsible
Officer receiving notice or having actual knowledge thereof;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure
(A) would reasonably be expected to have a material adverse effect on any Class
of Noteholders and (B) is not corrected by the Collateral Manager within thirty
(30) days of a Responsible Officer of the Collateral Manager receiving notice of
such failure, unless, if such failure is remediable, the Collateral Manager has
taken action commencing the cure thereof within such thirty (30) day period that
the Collateral Manager believes in good faith will remedy such failure within
sixty (60) days after the earlier to occur of a Responsible Officer receiving
notice thereof or having actual knowledge thereof;

 

27



--------------------------------------------------------------------------------

(iv) the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Collateral Manager (A) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (B) applies for or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets in connection with any winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law, or authorizes such an application or consent, or
proceedings seeking such appointment are commenced without such authorization,
consent or application against the Collateral Manager and continue undismissed
for sixty (60) days; (C) authorizes or files a voluntary petition in bankruptcy,
or applies for or consents (by admission of material allegations of a petition
or otherwise) to the application of any bankruptcy, reorganization, arrangement,
readjustment of debt, insolvency, dissolution, or similar law, or authorizes
such application or consent, or proceedings to such end are instituted against
the Collateral Manager without such authorization, application or consent and
are approved as properly instituted and remain undismissed for sixty (60) days
or result in adjudication of bankruptcy or insolvency or the issuance of an
order for relief; or (D) permits or suffers all or any substantial part of its
properties or assets to be sequestered or attached by court order and the order
(if contested in good faith) remains undismissed for sixty (60) days;

(v) the occurrence and continuation of an Event of Default pursuant to
Section 5.1(a), (b) or (c) of the Indenture that results primarily from any
material breach by the Collateral Manager of its duties under this Agreement or
under the Indenture which breach or default is not cured within any applicable
cure period; or

(vi) (A) the occurrence of an act by the Collateral Manager that constitutes
fraud or criminal activity in the performance of its obligations under this
Agreement (as determined pursuant to a final adjudication by a court of
competent jurisdiction) or the Collateral Manager being indicted for a criminal
offense materially related to its business of providing asset management
services, or (B) any Responsible Officer of the Collateral Manager primarily
responsible for the performance by the Collateral Manager of its obligations
under this Agreement (in the performance of his or her investment management
duties) is indicted for a criminal offense materially related to the business of
the Collateral Manager providing asset management services and continues to have
responsibility for the performance by the Collateral Manager under this
Agreement for a period of ten (10) days after such indictment.

(b) If any of the events specified in clauses (a)(i) through (vi) of this
Section 14 shall occur, the Collateral Manager shall give prompt written notice
thereof to the Issuer, the Holders, the Trustee and each Rating Agency; provided
that if any of the events specified in Section 14(a)(iv) shall occur, the
Collateral Manager shall give written notice thereof to the Issuer, the Trustee
and each Rating Agency immediately upon the Collateral Manager’s becoming aware
of the occurrence of such event. A Majority of each Class of Notes, voting
separately by Class, and a Majority of the Interests, may waive any event
described in Section 14(a)(i), (ii), (iii), (v) or (vi) as a basis for
termination of this Agreement and removal of the Collateral Manager under this
Section 14. In no event will the Trustee be required to determine whether or not
Cause exists for the removal of the Collateral Manager.

(c) If the Collateral Manager is removed pursuant to this Section 14, the Issuer
shall have, in addition to the rights and remedies set forth in this Agreement,
all of the rights and remedies available with respect thereto at law or equity.

 

28



--------------------------------------------------------------------------------

Section 15. Obligations of Resigning or Removed Collateral Manager.

(a) On, or as soon as practicable after, the date any resignation or removal is
effective, the Collateral Manager shall (at the Issuer’s expense):

(i) deliver to the Issuer or to such other Person as the Issuer shall instruct
all property and documents of the Issuer or otherwise relating to the Assets
then in the custody of the Collateral Manager;

(ii) deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor Collateral Manager appointed pursuant
to Section 12;

(iii) agree to cooperate with all reasonable requests related to any
proceedings, even after its resignation or removal, which arise in connection
with this Agreement or the Indenture, assuming the Collateral Manager has
received an indemnity in form reasonably satisfactory to the Collateral Manager
from an entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager; and

(iv) to the extent such payments are then being made into the Concentration
Account, direct the Obligors and loan agents under the Collateral Obligations to
make payments with respect to the Collateral Obligations directly to the
Collection Account.

(b) Notwithstanding such resignation or removal, the Collateral Manager shall
remain liable for its obligations under Section 10 and its acts or omissions
giving rise thereto and for any expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees) in respect of or arising out of a Collateral Manager Breach, subject to
the limitations of liability set forth in Section 10.

Section 16. Representations and Warranties.

(a) The Issuer hereby represents and warrants to the Collateral Manager as
follows:

(i) The Issuer has been duly organized and is validly existing under the laws of
the jurisdiction of its organization, has the full power and authority to own
its assets and the securities proposed to be owned by it and included in the
Assets and to transact the business in which it is presently engaged and is duly
qualified under the laws of each jurisdiction where its ownership or lease of
property, the conduct of its business or the performance of this Agreement, the
Indenture, the Master Loan Sale Agreement and the Notes require such
qualification, except for those jurisdictions in which the failure to be so
qualified, authorized or licensed would not have a Material Adverse Effect on
the Issuer.

 

29



--------------------------------------------------------------------------------

(ii) The Issuer has full power and authority to execute, deliver and perform all
of its obligations under this Agreement, the Indenture, the Master Loan Sale
Agreement and the Notes and has taken all necessary action to authorize this
Agreement and the execution and delivery of this Agreement and the performance
of all obligations imposed upon it hereunder, and, as of the Closing Date, will
have taken all necessary action to authorize the Indenture, the Master Loan Sale
Agreement and the Notes and the execution, delivery and performance of this
Agreement, the Indenture, the Master Loan Sale Agreement and the Notes and the
performance of all obligations imposed upon it thereunder. No consent of any
other Person including, without limitation, the Holders of Interests and
creditors of the Issuer, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing (other than any
filings pursuant to the UCC required under the Indenture and necessary to
perfect any security interest granted thereunder) or declaration with, any
governmental authority is required by the Issuer in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
the Indenture, the Master Loan Sale Agreement or the Notes or the obligations
imposed upon the Issuer hereunder and thereunder. This Agreement has been, and
each instrument and document to which the Issuer is a party required hereunder
or under the Indenture, the Master Loan Sale Agreement or the Notes will be,
executed and delivered by a Responsible Officer of the Issuer, and this
Agreement constitutes, and each instrument or document required hereunder to
which the Issuer is a party, when executed and delivered hereunder, will
constitute, the legally valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, subject, as to enforcement,
(A) to the effect of bankruptcy, receivership, insolvency, winding-up or similar
laws affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency, winding-up or
similar event applicable to the Issuer and (B) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

(iii) The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder and under the Indenture and the
Master Loan Sale Agreement will not violate any provision of any existing law or
regulation binding on the Issuer, or any order, judgment, award or decree of any
court, arbitrator or governmental authority binding on the Issuer, or the
Organizational Instruments of, or any securities issued by, the Issuer or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Issuer is a party or by which the Issuer or any of its
assets may be bound, the violation of which would have a Material Adverse Effect
on the Issuer, and will not result in or require the creation or imposition of
any lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contract or other agreement, instrument
or undertaking (other than the lien of the Indenture).

(iv) The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement or the provisions of the Indenture
applicable to the Issuer, or the performance by the Issuer of its duties
hereunder or thereunder.

(v) The Issuer acknowledges receipt of the Collateral Manager’s Form ADV, Part
2A at or prior to execution of this Agreement, as well as Part 2B reflecting
relevant Collateral Manager personnel, as required by the Advisers Act. The
Issuer acknowledges such Form ADV, Part 2A includes a description of the
Collateral Manager’s proxy voting policies. The Issuer understands that it may
receive a copy of such proxy voting policies as well as information as to how
the Collateral Manager has voted proxies, if any, related to securities held by
the Issuer by contacting the Collateral Manager.

 

30



--------------------------------------------------------------------------------

(b) The Collateral Manager hereby represents and warrants to the Issuer, as of
the date hereof, as follows:

(i) The Collateral Manager is a corporation duly incorporated and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where the
performance of this Agreement would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the ability of the Collateral
Manager to perform its obligations under this Agreement and the provisions of
the Indenture and the Master Loan Sale Agreement applicable to the Collateral
Manager, or on the validity or enforceability of this Agreement and the
provisions of the Indenture and the Master Loan Sale Agreement applicable to the
Collateral Manager.

(ii) The Collateral Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations required hereunder and
under the provisions of the Indenture and the Master Loan Sale Agreement
applicable to the Collateral Manager, and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof and the execution
and delivery of this Agreement and the performance of all obligations required
hereunder and under the terms of the Indenture and the Master Loan Sale
Agreement applicable to the Collateral Manager. No consent of any other Person,
including, without limitation, equityholders and creditors of the Collateral
Manager, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Collateral Manager hereof in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement or the obligations imposed on the Collateral
Manager hereunder or under the terms of the Indenture and of the Master Loan
Sale Agreement applicable to the Collateral Manager other than those which have
been obtained or made. No representation is made herein with respect to the
requirements of state securities laws or regulations. This Agreement has been
executed and delivered by a Responsible Officer of the Collateral Manager, and
this Agreement constitutes the valid and legally binding obligation of the
Collateral Manager enforceable against the Collateral Manager in accordance with
its terms, subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency, winding-up or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any

 

31



--------------------------------------------------------------------------------

bankruptcy, receivership, insolvency, winding-up or similar event applicable to
the Collateral Manager and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(iii) The execution, delivery and performance of this Agreement and the terms of
the Indenture and of the Master Loan Sale Agreement applicable to the Collateral
Manager will not violate any provision of any existing law or regulation binding
on the Collateral Manager (except that no representation is made herein with
respect to the requirements of state securities laws or regulations), or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Manager, or the Organizational Instruments
of, or any securities issued by, the Collateral Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Collateral Manager or which would reasonably be expected to materially adversely
affect its ability to perform its obligations hereunder or under the Indenture
or the Master Loan Sale Agreement.

(iv) There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture or of the Master
Loan Sale Agreement applicable to the Collateral Manager.

(v) The Collateral Manager Offering Circular Information in the Final Offering
Circular, as of the date of the Final Offering Circular and the Closing Date,
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(vi) The only entities with rights with respect to any funds in the
Concentration Account are and will be parties to the Intercreditor Agreement,
and the Collateral Manager does not currently, and will not, act on behalf of
any of its Affiliates who are not parties to the Intercreditor Agreement to flow
funds with respect to Other Assets (as defined in the Intercreditor Agreement)
through the Concentration Account.

(c) The Collateral Manager makes no representation, express or implied, with
respect to the Issuer or the disclosure with respect to the Issuer.

(d) The Collateral Manager is registered as an Investment Adviser pursuant to
Section 203 of the Advisers Act.

Section 17. Limited Recourse; No Petition.

The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency,

 

32



--------------------------------------------------------------------------------

moratorium or liquidation proceedings or other proceedings under United States
federal or state or other bankruptcy or similar laws until at least one year
(or, if longer, the applicable preference period then in effect) plus one day
after payment in full of all Notes issued under the Indenture; provided that
nothing in this Section 17 shall preclude the Collateral Manager from (A) taking
any action prior to the expiration of such applicable preference period in
(x) any case or proceeding voluntarily filed or commenced by the Issuer or
(y) any insolvency proceeding filed or commenced against the Issuer by any
Person other than the Collateral Manager or (B) commencing against the Issuer or
any of its properties any legal action that is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding. The Collateral
Manager hereby acknowledges and agrees that the Issuer’s obligations hereunder
will be solely the limited liability company obligations of the Issuer, and that
the Collateral Manager will not have any recourse to any of the Affiliates of
the Issuer or any of the shareholders, partners, managers, members, officers or
employees of the Issuer or of any Affiliate of the Issuer with respect to any
claims, losses, damages, liabilities, indemnities or other obligations in
connection with any Transactions contemplated hereby. Notwithstanding any other
provisions hereof or of any other Transaction Document, recourse in respect of
any obligations of the Issuer to the Collateral Manager hereunder or thereunder
will be limited to the Assets as applied in accordance with the Priority of
Payments pursuant to the Indenture and, on the exhaustion of the Assets, all
claims against the Issuer arising from this Agreement, the Indenture or any
other Transaction Document or any Transactions contemplated hereby or thereby
shall be extinguished and shall not revive. This Section 17 shall survive the
termination of this Agreement for any reason whatsoever.

Section 18. Notices.

Unless expressly provided otherwise herein, all notices, demands, certificates,
requests, directions and communications hereunder shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) one
(1) Business Day after delivery to any overnight courier, (c) on the date
personally delivered to a Responsible Officer of the party to which sent, (d) on
the date transmitted by legible facsimile transmission with a confirmation of
receipt, or (e) upon receipt when transmitted by electronic mail transmission,
in all cases addressed to the recipient at such recipient’s address for notices
as set forth below:

(a) If to the Issuer:

NewStar Commercial Loan Funding 2016-1 LLC

c/o NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No. (617) 848-4373

Email: operations@newstarfin.com

 

33



--------------------------------------------------------------------------------

(b) If to the Collateral Manager:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No. (617) 848-4373

Email: operations@newstarfin.com

(c) If to the Trustee:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: NewStar Commercial Loan Funding 2016-1 LLC (Jack Lindsay)

Facsimile No. (855) 869-2187

Email: jack.lindsay@usbank.com

(d) If to the Holders:

At their respective addresses set forth in the Register, as applicable.

Any party may change the address, telecopy number, or email address to which
communications or copies directed to such party are to be sent by giving notice
to the other parties of such change of address, telecopy number, or email
address in conformity with the provisions of this Section 18 for the giving of
notice.

Unless the parties hereto otherwise agree, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received on the
Business Day sent or posted, if sent or posted during normal business hours on
such Business Day, or if otherwise, at the opening of business on the next
Business Day.

Section 19. Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.

 

34



--------------------------------------------------------------------------------

Section 20. Entire Agreement; Amendment.

This Agreement, the Indenture and the Master Loan Sale Agreement contain the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof and thereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing executed by
each of the parties hereto. Neither the Issuer nor the Collateral Manager will
enter into any agreement amending, modifying or terminating this Agreement
without satisfaction of the Global Rating Agency Condition and obtaining the
consent of a Majority of the Controlling Class and a Majority of the Interests
(voting separately); provided that no such Global Rating Agency Condition or
consent will be required in connection with any amendment hereto the sole
purpose of which is to (i) correct inconsistencies, typographical or other
errors, defects or ambiguities or (ii) conform this Agreement to the Final
Offering Circular or the Indenture (as it may be amended from time to time). The
Issuer shall provide the Holders with notice of any amendment of this Agreement.

Section 21. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), provided that nothing herein shall be
construed in a manner that is inconsistent with the Advisers Act to the extent
the Advisers Act is applicable.

Section 22. Submission to Jurisdiction.

Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto irrevocably consents
to the service of any and all process in any action or proceeding by the mailing
or delivery of copies of such process to it the address set forth in Section 18.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

Section 23. Waiver of Jury Trial.

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

 

35



--------------------------------------------------------------------------------

Section 24. Conflict with the Indenture.

In respect of any conflict between the terms of this Agreement and the Indenture
or actions required under the terms of the Indenture and the terms of this
Agreement, the terms of the Indenture shall control.

Section 25. Subordination; Assignment of Agreement.

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.

Section 26. Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

Section 27. Costs and Expenses.

Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of counsel and accountants) of the
Collateral Manager and of the Issuer incurred in connection with the negotiation
and preparation of and the execution of this Agreement and any amendment hereto,
and all matters incidental thereto, shall be borne by the Issuer. The Issuer
will pay or reimburse the Collateral Manager for expenses including fees and
out-of-pocket expenses reasonably incurred by the Collateral Manager in
connection with the services provided by the Collateral Manager under this
Agreement, the Indenture or the Master Loan Sale Agreement, including with
respect to (a) legal advisers, consultants, rating agencies, accountants
(including tax accountants), brokers and other professionals retained by the
Issuer or the Collateral Manager (on behalf of the Issuer), (b) asset pricing
and asset rating services, compliance services and software, and accounting,
programming and data entry services directly related to the management of the
Assets, (c) all taxes, regulatory and governmental charges (not based on the
income of the Collateral Manager), insurance premiums or expenses, (d) any and
all costs and expenses incurred in connection with the acquisition or
disposition of investments on behalf of the Issuer (whether or not actually
consummated) and management thereof, including attorneys’ fees and
disbursements, (e) any fees, expenses or other amounts payable to any Rating
Agency, (f) expenses and fees relating to any issuance of additional Notes,
redemption, Refinancing or Re-Pricing, as applicable, by the Issuer, (g) any
extraordinary costs and expenses incurred by the Collateral Manager in the
performance of its obligations under this Agreement and the Indenture and (h) as
otherwise agreed upon by the Issuer and the Collateral Manager. In

 

36



--------------------------------------------------------------------------------

addition, the Issuer will pay or reimburse the costs and expenses (including
fees and disbursements of counsel and accountants) of the Collateral Manager and
the Issuer incurred in connection with or incidental to the entering into of
this Agreement or any amendment thereof. The fees and expenses payable to the
Collateral Manager on any Payment Date are payable in accordance with the
Priority of Payments.

Section 28. Third Party Beneficiary.

The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if it
were a party hereto.

Section 29. Titles Not to Affect Interpretation.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

Section 30. Execution in Counterparts.

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by e-mail (.pdf) or
facsimile transmission), each of which will be deemed an original, and all of
which together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 31. Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

NEWSTAR COMMERCIAL LOAN FUNDING 2016-1 LLC, as Issuer By:   NewStar Financial,
Inc., its Designated Manager By:   LOGO [g154758stamp321.jpg]  

 

Name:   John J. Frishkopf Title:   Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement as of the date first written above.

 

NEWSTAR FINANCIAL, INC.,

as Collateral Manager

By:   LOGO [g154758stamp322.jpg]  

 

Name:   John J. Frishkopf Title:   Treasurer